Case 4:20-mc-02591 Document 1-2 Filed on 09/03/20 in TXSD Page 1 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

UNITED STATES DISTRICT COURT

 

 

 

for the
District of
Division
Case No.
v 4 J (to be filled in by the Clerk's Office)
DIR’ Eee CBdwkes JR.)
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
=-\y- )
AKLIAY TAUESIG

GUA PARKA TAIVESI r<
Defendant(s) )

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name AB(AGe Fits / BS AO

Street Address AS | 2 Ae 1 RO ee
City and County LA _) AME yn) OM gk r
State and Zip Code TH: J. AS Qt ZL

6 ? es2d

Telephone Number

E-mail Address Ma, DRL ERASE Leal: Con

B. The Defendant(s)

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 6

 

 
Case 4:20-mc-02591 Document 1-2 Filed on 09/03/20 in TXSD Page 2 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1
Name CAR) PLRKWAY TVOE7MEUEG IU
Job or Title (if known) S va 5 5 (Gk 4 VOPARKUDA P ELOERISTRD OR.
Street Address G8 / / F, mM / (LO Byes Reud WEST Spey,
City and County A UmE LE / VIE CAMDT

     

State and Zip Code
Telephone Number

 

E-mail Address (if known)

 

ae
LP
Defendant No. 2 , , f <

é &
Name Jesony f ' lips
Job or Title (if known) Cf: Lon
Street Address J
City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Name FT Mu R “M Ad) &/ ACh
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

 

 

Name 0 CAC.
Job or Title (if known) J
Street Address

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

 

Page 2 of 6
 

Case 4:20-mc-02591 Document 1-2 Filed on 09/03/20 in TXSD Page 3 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

NI.

b. If the defendant is a corporation

The defendant, (name) (t i f Ab, PA Ql? La Ayn eeu under

the laws of the State of (name) 7 LE Ae ‘Af > , and has its
rincipal place of business in the State of (name)
Pp ip Pp name, yf LEAS

Or is incorporated under the laws of (foreign nation) ,

 

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain): a O g

ped Sa CAD: Lege br Uer,
Rovlies Lease, V7 dues Bae 000 bowear

 

 

Statement of Claim Diebry How. y Freeh, L base A CA very 11,0050 0

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if

needed.

A.

Where did the events giving rise to your claim(s) occur?

29129C Fin HBS WO Vewlorn TA P3S)

What date and approximate time did the events giving rise to your clajm(s) occur?

hogrt 23° 020 Yam

Page 4 of 6
 

Case 4:20-mc-02591 Document 1-2 Filed on 09/03/20 in TXSD Page 4 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What iis for federal court jurisdiction? (check all that apply)
Federal question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Tefen, Popes Cake oe,
hen on atel Secl7 Tepes (overmen(aly (hd2.86

B. If the Basis for Jurisdiction Is Diversity of Citizenship

\
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , 1s a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) . , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6
 

Case 4:20-mc-02591 Document 1-2 Filed on 09/03/20 in TXSD Page 5 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

L was YAR2ASS OMY REAL PRAERTY Lees ome sec\

OM O20 saree were Cuf Dont My ORT Veep
so eSHo (< B. He ier cf pte ‘r 7 / 0 proche
Cf Ue é. ve | PAV per ms
iy ep? &

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you

sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

nt inst hy ch Obyence fater Car Wot ~de feplaced

The Pepesty Would (aniwue 10 Goreme Trim 4o/ Benorto!
veel CS HO THDIEWM LEE Ofori tot owl Codes #70,

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you-claim you are entitled to actual or
punitive money damages.

[80,000 Dewelry Ovyay, Somes 1 wade sore
Uylyes, Dyan r Guten, Hel 6 Wert

uA Pope, AX mdgord, Liters, Eloer el hopet
Peps KI, oon Dov nes veo Obgow2. tm /20 00

A ow C Wt. Ta 4(t2 - Compeu Sat dr’ fer Vu Page 5 of 6
Cee ee oe et oblate cod
Case 4:20-mc-02591 Document 1-2 Filed on 09/03/20 in TXSD Page 6 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. J understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my x /

bat ofsining 1 IS (oe

Signature of Plaintiff Pe

Printed Name of Plaintiff eet g { ) L¢ é Ne —— J 4 Z Tee

B. For Attorneys

 

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6

 
